                                                             1   Andrew M. Jacobs, Esq.
                                                                 Nevada Bar No. 12787
                                                             2   Blakeley E. Griffith, Esq.
                                                                 Nevada Bar No. 12386
                                                             3   SNELL & WILMER L.L.P.
                                                                 3883 Howard Hughes Parkway, Suite 1100
                                                             4   Las Vegas, NV 89169
                                                                 Telephone: (702) 784-5200
                                                             5   Facsimile: (702) 784-5252
                                                                 Email: ajacobs@swlaw.com
                                                             6          bgriffith@swlaw.com
                                                                 Attorneys for Plaintiff
                                                             7   Bank of New York Mellon
                                                             8

                                                             9                              UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
                                                                 THE BANK OF NEW YORK MELLON,                  Case No.: 2:16-cv-00478-JCM-GWF
                                                            12
                   3883 Howard Hughes Parkway, Suite 1100




                                                                 FKA THE BANK OF NEW YORK AS
                                                                 SUCCESSOR IN INTEREST TO JP
          & Wilmer




                                                            13
             ___________


                          Las Vegas, Nev ada 89169




                                                                 MORGAN CHASE BANK NA AS TRUSTEE               STIPULATION AND ORDER FOR
                               LAW OFFICES

                                702.784 .5200




                                                            14   FOR STRUCTURED ASSET MORTGAGE                 EXTENSION FOR PLAINTIFF TO FILE
                                     L.L.P.




                                                                 INVESTMENTS II INC. BEAR STEARNS              ITS REPLY TO DEFENDANTS LAS
                                                            15
___________




                                                                 ALT-A TRUST 2005-9, MORTGAGE PASS-            VEGAS DEVELOPMENT GROUP LLC’S
Snell




                                                                 THROUGH CERTIFICATES, SERIES 2005-            and AIRMOTIVE INVESTMENTS, LLC’S
                                                            16                                                 RESPONSE [ECF NO. 96] TO
                                                                 9,
                                                                                  Plaintiff,                   PLAINTIFF’S MOTION TO
                                                            17                                                 ALTER/AMEND JUDGMENT [EFC NO.
                                                                 vs.                                           87]
                                                            18
                                                                 LAS VEGAS DEVELOPMENT GROUP                   (First Request)
                                                            19   LLC, a Nevada limited-liability company;
                                                            20   ROYAL HIGHLANDS STREET AND
                                                                 LANDSCAPE MAINTENANCE
                                                            21   CORPORATION, a Nevada non-profit
                                                                 corporation; ALESSI & KOENIG, LLC, a
                                                            22   Nevada limited-liability company,
                                                            23
                                                                                       Defendants.
                                                            24
                                                                          Plaintiff the Bank of New York Mellon, fka The Bank of New York as Successor in
                                                            25
                                                                 Interest to JP Morgan Chase Bank NA as Trustee for Structured Asset Mortgage Investments II
                                                            26
                                                                 Inc. Bear Stearns ALT-A Trust 2005-9, Mortgage Pass-Through Certificates, Series 2005-9
                                                            27
                                                                 (“BNYM” or “Plaintiff”), and Defendants Las Vegas Development Group, LLC and Airmotive
                                                            28

                                                                 4829-4721-6788
                                                             1   Investments, LLC (collectively “Defendants”), by and through their respective counsel, hereby

                                                             2   stipulate to allow Plaintiff to extend the time to file its reply to Defendants’ response to Plaintiff’s

                                                             3   Motion to Alter/Amend Judgment [ECF No. 96] from April 19, 2019 to April 26, 2019.

                                                             4            The reason for the extension is not for purposes of delay but rather, is due to the workload

                                                             5   of Plaintiff’s attorneys. This is the Parties’ first request for an extension of this deadline.

                                                             6                                        IT IS SO STIPULATED.

                                                             7   Dated: April 18, 2019.                                   Dated: April 18, 2019.
                                                             8   SNELL & WILMER L.L.P.                                    ROGER P. CROTEAU & ASSOCIATES,
                                                                                                                          LTD
                                                             9
                                                                 By: /s/ Blakeley E. Griffith
                                                            10       Andrew M. Jacobs (NV Bar No. 12787)                  By:    /s/ Timothy R. Rhoda
                                                                     Blakeley E. Griffith (NV Bar No. 12386)                  Roger P. Croteau (NV Bar No. 4958)
                                                            11       3883 Howard Hughes Parkway, Suite 1100                   Timothy E. Rhoda (NV Bar No. 7878)
                                                                     Las Vegas, NV 89169                                      9120 West Post Road, Suite 100
                                                            12       Telephone: (702) 784-5200                                Las Vegas, NV 89148
                   3883 Howard Hughes Parkway, Suite 1100




                                                                     Facsimile: (702) 784-5252                                Telephone: (702) 254-7775
          & Wilmer




                                                            13
             ___________




                                                                 Attorneys for Plaintiff Bank of New York Mellon              Facsimile: (702) 228-7719
                          Las Vegas, Nev ada 89169




                                                                                                                          Attorneys for Defendants Las Vegas
                               LAW OFFICES

                                702.784 .5200




                                                            14                                                            Development Group, LLC and Airmotive
                                     L.L.P.




                                                                                                                          Investments, LLC
                                                            15
___________
Snell




                                                            16                                                  ORDER
                                                            17            IT IS SO ORDERED.
                                                                                                                 DATED:          April 19, 2019
                                                            18

                                                            19
                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 4829-4721-6788
                                                                                                                    -2-
                                                             1                                   CERTIFICATE OF SERVICE

                                                             2            I hereby certify that on April 18, 2019, I electronically filed the foregoing
                                                             3   STIPULATION AND ORDER FOR PLAINTIFF TO FILE ITS REPLY TO
                                                             4   DEFENDANTS LAS VEGAS DEVELOPMENT GROUP, LLC’S and AIRMOTIVE
                                                             5   INVESTMENTS, LLC’S RESPONSE [ECF NO. 96] TO PLAINTIFF’S MOTION TO
                                                             6   ALTER/AMEND JUDGMENT (First Request) [EFC NO. 87] with the Clerk of Court for the
                                                             7   U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the
                                                             8   case who are registered CM/ECF users will be served by the CM/ECF system.
                                                             9            DATED this 18th day of April 2019.
                                                            10
                                                                                                               /s/Gaylene Kim
                                                            11                                                 An Employee of Snell & Wilmer L.L.P.
                                                            12
                   3883 Howard Hughes Parkway, Suite 1100
          & Wilmer




                                                            13
             ___________


                          Las Vegas, Nev ada 89169
                               LAW OFFICES

                                702.784 .5200




                                                            14
                                     L.L.P.




                                                            15
___________
Snell




                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 4829-4721-6788
                                                                                                                 -3-
